Citation Nr: 1331982	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980 and April 1985 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the Board in November 2009.  A transcript of that hearing is of record.

The Veteran's service connection claim on appeal was previously remanded by the Board for further evidentiary development in December 2009, October 2011, and December 2012.  

In the December 2009 decision, the Board noted that the Veteran's claim of entitlement to service connection for degenerative disc disease had been denied in an October 1999 rating decision that was, at that time, considered final.  Consequently, the Board treated the Veteran's remanded claim on appeal as a petition to reopen a previously denied claim of entitlement to service for degenerative disc disease of the lumbar spine.  Subsequent to that remand, however, the Veteran's service treatment records (STRs) pertaining to his second period of service, from April 1985 to April 1988, were located and associated with the claims file.  Thus, pursuant to 38 C.F.R. § 3.156(c), the prior October 1999 rating decision that denied that service connection claim was no longer considered final.  Therefore, the Board will consider his service connection claim on appeal on its underlying merits.

For the reasons discussed below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

Unfortunately, yet another remand is required in this case.  It is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a low back disability so that he is afforded every possible consideration.

In the December 2012 remand, the Board noted that the VA examiner that provided the October 2011 VA examination did not appear to consider fully the Veteran's contentions that he suffered from fairly regular back pain since the time of his active service.  Consequently the Board remanded the Veteran's appeal for a new VA examination.  

The Veteran was afforded his new VA examination in January 2013.  In the examination report, the examiner provided a detailed summary of the Veteran's in-service history of low back problems.  He noted that there was no legible entry that elaborated on the mechanism of the Veteran's October 1985 in-service back injury, whether any testing was done, or whether there was a diagnosis or treatment plan.  The examiner then erroneously noted that it was not until February 1999 that low back pain was noted in the Veteran's post-service medical records.  The examiner observed that at that time, the Veteran's back pain was apparently noted as a past medical history and not a chief complaint.  

The Veteran apparently reported to the examiner that he did not seek medical attention for his back pain soon after service because he would only have back pain/muscle spasm if he did a lot of lifting or twisted the wrong way.  He also apparently reported that he would sometimes go months or years without a problem.  The examiner cited to multiple treatment records, which incidentally are not yet associated with the claims file, that purported to show only occasional reports of recent back pain and apparently more recent complaints of multiple and repeated injuries from lifting and twisting.  The examiner further noted that the Veteran had a long employment history as a truck/bus driver and loading freight.  

The examiner provided the opinion that the Veteran's claimed low back disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In providing this opinion, the examiner noted that the Veteran had a long employment history as a truck/bus driver and a warehouse worker.  The examiner further noted that although the Veteran had a long history of reporting to sick call with complaints of low back pain, each of the incidents reflected essentially only a "pulled" muscle in his back, and that contemporaneous X-rays and physical examinations were negative for pathology.  The examiner concluded that there was no evidence in the Veteran's STRs of a real and permanent injury to the Veteran's back from either tour of duty.  The examiner further based his opinion on a supposed large gap between the Veteran's separation from service and his seeking medical attention for low back pain.  The examiner finally concluded that although the Veteran had current spinal pathology, this was degenerative and not muscular in nature and more likely was the result of a career in positions that were unfavorable to his back and less likely from pulled muscles in service.  

Unfortunately, the VA examiner has, at least in part, relied on an inaccurate factual premise to support a finding that the Veteran's current low back disability was not etiologically related to his service.  Namely, the VA examiner insinuated that the Veteran did not receive post-service treatment for complained low back pain until February 1999, when in fact, VA treatment records associated with the claims file show that the Veteran complained of low back pain in April 1997, and that he contended at that time that he has been experiencing ongoing pain since approximately 1986.  

Moreover, the VA examiner cited to more recent treatment records, mostly dated between January 2000 and October 2008, which purportedly show that the Veteran had an absence of low back symptoms for long periods of time.  A review of the claims file, however, reveals that such records have not yet been associated with the claims file.  As such, the Board has not yet had an opportunity to review those records. 

Given the discrepancies in the January 2013 VA examination report, the Board finds that the examiner's opinion is inadequate for determining the etiology of the Veteran's claimed low back disability.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative); see also 38 C.F.R. § 4.2 (2013).  Thus, remand is necessary to afford the Veteran a new VA examination.  

Additionally, inasmuch as the January 2013 VA examiner cited to medical records which have not yet been associated with the claims file, on remand, efforts must be made to ensure that a complete copy of the Veteran's VA treatment records is associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, it appears that the Veteran has not been provided legally adequate notice with respect to VA's duties to notify and assist, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board notes that the Veteran is competent to report an onset of low back pain during service, and he is competent to report a continuity of symptomatology of low back pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, on remand, the VA examiner should recognize such lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on any reported continuity of symptomatology with respect to the Veteran's later diagnosed degenerative disc disease of the lumbar spine.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with required VCAA notice concerning (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a low back disability; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to treatment for his claimed low back disability from the VA Greater Los Angeles Health System dated since November 1995.  All reasonable attempts should be made to obtain these records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination, which should be documented in the claims file, that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, schedule the Veteran for a VA examination of his lumbosacral spine with an orthopedist.  The claims file must be made available to and reviewed by the examiner in association with the examination.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disabilities found to be present, to include the Veteran's previously diagnosed lumbar spondylosis, and degeneration of lumbar or lumbosacral intervertebral discs.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability, to include spondylosis and degenerative disc disease, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his multiple noted in-service back injuries during both periods of active service.

The examiner must provide a rationale for these opinions based on medical evidence of record and sound medical principles.  In doing so, the examiner must also address the Veteran's lay reports of continual back pain since his separation from service.

4.  Readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


